Filed 1/7/22 P. v. Putman CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081439
             Plaintiff and Respondent,
                                                                                      (Merced Super. Ct.
                    v.                                                                 No. 19CR-06066)

 KENNETH ROBERT PUTMAN,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. Jeanne
Schechter, Judge.
         Andrea Keith, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P. J., Poochigian, J., and Detjen, J.
                                      INTRODUCTION
       Appellant and defendant Kenneth Robert Putman was convicted of felony reckless
driving and sentenced to the second strike term of 32 months in prison. On appeal, his
appellate counsel has filed a brief that summarizes the facts with citations to the record,
raises no issues, and asks this court to independently review the record. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) We affirm.
                                          FACTS
       On October 29, 2019, a team of law enforcement officers assigned to the United
States Marshal’s Fugitive Task Force were in Merced County to locate and arrest
defendant. He was wanted on an outstanding felony warrant in Montana. The officers
were parked in unmarked vehicles near his parents’ residence, where they believed
defendant was staying, and watching for his gold SUV.
       Around 5:00 p.m., defendant drove away from the residence in a gold SUV.
Between five and seven unmarked law enforcement vehicles followed defendant. The
officers’ vehicles were equipped with flashing lights and sirens, but they did not activate
the signals while following defendant’s SUV. The officers were in plain clothes, wearing
tactical raid vests that displayed their badges, and had large lettering that identified them
as law enforcement officers.
       The officers followed defendant for one and one-half to two miles. Defendant
drove at a normal speed and stopped at marked intersections. Officer Weber of the
Stockton Police Department, a member of the team, was driving directly behind
defendant, and testified that defendant repeatedly looked in his rearview mirror.
       Defendant drove for about 1.3 miles, turned into a gas station, and stopped. The
officers followed him into the gas station, and they activated the flashing lights on their
vehicles to conduct a traffic stop.
       Deputy United States Marshal Vic Hak was driving an unmarked vehicle with his
partner, Officer Odell of the United States Forest Service’s Law Enforcement division.


                                              2.
Odell was accompanied by his K-9 partner, Cesar. Hak pulled into the gas station and
stopped his vehicle in front of defendant’s SUV. Odell opened the passenger door and
got out with Cesar; they prepared to take defendant into custody. Defendant accelerated
his SUV toward Hak’s vehicle and hit the open passenger door. The impact forced the
passenger door to close; the door hit Odell’s hip, and Cesar’s head and upper body.
       Officer Odell testified the impact from the passenger door caused him some
soreness; his dog was not injured. The impact caused some damage to the passenger side
of Deputy Hak’s vehicle.
       Defendant drove between the officers’ vehicles that were in front of him and
accelerated out of the gas station. The team of officers again followed him in their
vehicles; this time with their sirens and flashing lights activated. Defendant’s SUV was
traveling at 75 miles an hour. He went through stop signs, swerved into the opposite
lane, and other vehicles had to evade him or stop.
       The officers continued to follow defendant as he drove back to his parents’ house.
When defendant arrived on the property, he jumped out of his SUV while it was still
moving and ran up the driveway leading to the house. The empty vehicle continued onto
an embankment.
       Deputy United States Marshal Burrows, another member of the team, had
followed defendant from the gas station with his vehicle’s lights and siren activated.
When defendant jumped out of his SUV, Burrows remained in his vehicle and followed
defendant as he ran toward his parents’ house; his lights and siren were still going. Two
people came out of the house, and defendant ran up to them. Burrows got out of his
vehicle, pulled his service weapon, and ordered defendant to show his hands and get
down to the ground. Defendant complied with his orders.
       Officer Weber arrived at the scene and assisted Deputy Burrows in taking
defendant into custody. As Weber placed him in handcuffs, defendant repeatedly said he
was sorry. Defendant was emotional but did not appear to be under the influence. He

                                            3.
was instructed to sit outside while the officers processed the scene. Burrows testified that
defendant spontaneously said, “I’m stupid. I shouldn’t have done that. I’m sorry.”
Weber testified that defendant said he knew he was being watched and followed by the
police.
Defense Evidence
          Defendant had prior felony convictions for auto theft and burglary in California in
2001 and 2005, and criminal endangerment and burglary in Montana in 2012 and 2015.
He was on probation from his Montana convictions and did not have permission to be in
California.
          Defendant testified that he was living with his parents in Delhi and had used
heroin and methamphetamine on the day of his arrest. He was under the influence from
the drugs but left in his father’s SUV to get gasoline for the vehicle. He saw vehicles
following him and believed he was being chased by “the Mexican cartel” because of his
drug addiction. He pulled into the gas station, and the vehicles followed him. Defendant
decided to drive back to his parents’ home where he would be safe. He swerved between
two vehicles that were in front of him and drove out of the gas station. Defendant
testified that he did not see any flashing lights or hear sirens as he drove to his parents’
house. Defendant arrived at his parents’ house and got out of his vehicle. His parents
said the police were behind him, and he needed to lie down and comply. Defendant
realized the police were there and complied with their orders.
                             PROCEDURAL BACKGROUND
          On January 15, 2020, an information was filed in the Superior Court of Merced
County charging defendant with count 1, felony reckless driving while fleeing a pursuing
police officer’s vehicle (Veh. Code, § 2800.2); count 2, misdemeanor resisting, delaying,
or obstructing a peace officer (Pen. Code, § 148, subd. (a)(1)); and count 3, misdemeanor
hit and run (Veh. Code, § 20002, subd. (a)). It was further alleged defendant had one
prior strike conviction.

                                               4.
       On March 20, 2020, after a jury trial, defendant was convicted as charged.
Defendant admitted the prior conviction allegation.
       On June 18, 2020, the court denied defendant’s request to dismiss the prior strike
conviction and sentenced him to the lower term of 16 months for count 1, doubled to 32
months as the second strike term. The court imposed a restitution fine of $600 (Pen.
Code, § 1202.4, subd. (b)) and suspended the parole revocation fine in the same amount
(Pen. Code, § 1202.45); and also imposed a $40 court security fee (Pen. Code, § 1465.8),
and a $30 criminal conviction fee (Gov. Code, § 70373).
       On July 14, 2020, defendant filed a timely notice of appeal.
                                     DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on February 22, 2021, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            5.